Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the amendment filed on 05/21/2020:
Claims 1-20 have been examined.
Claims 1, 5-6, 8, 12-15 and 20 have been amended by Applicant.
Claims 1-20 have been allowed.

Response to Amendment
Claim Rejections - 35 USC § 101
1.	Applicant’s amendments have overcome the 101 rejections from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In performing initial search, by previous Examiner, and additional search, by undersigned Examiner, in response to amended claims, were found the closest prior art of record, which is Puri (US 20200011671A1) taken either individually or in combination with other prior art of Allan (US 20180095471A1), who describe navigation device configurations involving probabilistic evaluation of parking routes in a vicinity of a destination that may be generated and compared, optionally weighted by various factors, to identify a parking route with parking opportunities that collectively present a high probability of vacancy as compared with other parking routes, which may be presented to the user and/or appended to a current route of an autonomous vehicle.
In regards to claims 1-20, Puri (US 20200011671A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
obtaining, from each respective autonomous vehicle (AV) of a set of A Vs, sensor data indicating whether the respective AV successfully completed an AV maneuver at one or more locations along the route; 

based on the likelihood of the failure by the particular AV to perform the one or more AV maneuvers at the one or more portions of the route, determining a reroute likelihood associated with at least one AV maneuver from the one or more AV maneuvers; and 
calculating an estimated time of arrival (ETA) based on the reroute likelihood associated with at least one AV maneuver.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/YURI KAN, P.E./Primary Examiner, Art Unit 3662